In this action for an assault and battery the plaintiff proposes to give in evidence threats which the defendant made in the presence of the plaintiff, to be executed at a future day. Counsel for the defendant opposes the evidence on the (403) ground of a former decision made in this Court, in the case ofBary v. Ingles, which excluded testimony of a provocation given to the defendant some months before the assault by the plaintiff, by newspaper publications. That decision proceeded on the principle that the passions of men should cool and subside in some reasonable time, and would not allow the continuance of them, without a reasonable provocation, to be taken as a mitigation of an assault made at a distant time; but that *Page 354 
principle is not opposed to the evidence now offered, for the object of it is to enhance the damages, because the defendant still kept alive his resentment after a sufficient time for it to cool. If an old provocation will not excuse a recent assault, a threat formerly made and recently executed, as it evinces an unreasonable continuance of heat, will induce an increase of damages on that account.
NOTE. — See Causey v. Auden, 20 N.C. 246.
Cited: Mills v. Carpenter, 32 N.C. 301.